SALTER, J.
(concurring).
The record regarding Roy Borges’s appeal from the denial of his motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850 demonstrates no error, and thus I concur in the decision to affirm that denial. The legal theories set forth in Borges’s motion and brief, and the published articles and awards described in his attachments to the motion, are not matters that are relevant to a claim for relief under Rule 3.850.
The record does not disclose whether Borges has also sought relief from the executive branch under Chapters 940 and 947, Florida Statutes (2010). In the event he has not done so, this concurrence identifies those provisions to Borges for his further research, while expressing no position regarding the availability or merits of any such application.